Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 6/13/2019 and IDS filed on 6/13/2019. 
Claims 1-10 are pending.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2, 4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Outoukian (U.S. Pub. No. 2019/0135158 A1).

As per claim 1, Outoukian discloses:
A vehicle including a docking system for a transportation device (See Figure 1A), comprising: 
a docking port, adapted to receive the transportation device and secure the transportation device (See Para [0035]-[0037], i.e. a second detachable 
a communication device to wirelessly transmit and receive data (See Para [0063], i.e. wireless communication…smartphone); 
one or more processors (See Figure 14, i.e. processor); and 
a memory communicably coupled to the one or more processors and storing: a status module including instructions that when executed by the one or more processors cause the one or more processors to determine whether the transportation device is present in the docking port and cause the communication device to transmit location data indicating a location of the vehicle (See Para [0049], i.e. once an electrical is made…share information, See Para [0056], i.e. data … transferred connection, See Para [0060]-[0063], i.e. battery level…smartphone…information to received … location…diagnosis data  -[prior art connection allow for data such as charge level and location data collected correspond to the transmit location data as cited above]), and 
status data, indicating at least presence or absence of the transportation device in the docking port, to an external receiver  (See Para [0049], i.e. once an electrical is made…share information, See Para [0056], i.e. data … transferred connection, See Para [0060]-[0063], i.e. battery level…smartphone…information to received … location…diagnosis data  -[prior art connection allow for data such as charge level would indicate the transportation device is connected, prior art allow smart phone access the data (external device), considered as the teaching as cited above]).


As per claim 2, Outoukian discloses all of the features of claim 1 as discloses above wherein Outoukian also discloses wherein the docking port is electrically connected to a battery of the vehicle, adapted to draw power from the battery, and further adapted to recharge the transportation device using the power drawn from the battery (See Para [0049], i.e. once an electrical is made…share information, See Para [0056], i.e. data … transferred connection, See Para [0060]-[0063], i.e. battery level…smartphone…information to received … location…diagnosis data ).

As per claim 4, Outoukian discloses all of the features of claim 1 as discloses above wherein Outoukian also discloses wherein the status module further includes instructions to determine a battery charge level of the transportation device and to include an indication of the charge level in the status data (See Para [0049], i.e. once an electrical is made…share information, See Para [0056], i.e. data … transferred connection, See Para [0060]-[0063], i.e. battery level…smartphone…information to received … location…diagnosis data ).

As per claim 6, Outoukian discloses all of the features of claim 1 as discloses above wherein Outoukian also discloses wherein the memory further stores a maintenance module including instructions that when executed by the one or more processors cause the one or more processors to execute a diagnostics check on the transportation device, generate a diagnostics report, and cause the communication device to transmit the diagnostics report to a central server (See Para [0049], i.e. once 

As per claim 7, Outoukian discloses all of the features of claim 6 as discloses above wherein Outoukian also discloses wherein the diagnostics report indicates a level of functionality of one or more of battery capacity, tire pressure, and current battery charge level of the transportation device (See Para [0049], i.e. once an electrical is made…share information, See Para [0056], i.e. data … transferred connection, See Para [0060]-[0063], i.e. battery level…smartphone…information to received … location…diagnosis data ).


5.	Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gaither (U.S. Pub. No. 2019/0329692 A1).

As per claim 8, Gaither discloses:
A transportation device sharing system, comprising: 
a plurality of vehicles each having an integrated docking port that can be occupied by a transportation device (See Figure 2A & 2B & Para [0041]-[0049], i.e. platform 200 …wireless charging pad…charge personal vehicle – See Para [0024], i.e. mass transit platform –[prior art directed to mass transit platform, being the plurality of vehicles, allow for the carrying of personal vehicle (transportation device)]); and 
a server to communicate with the plurality of vehicles and receive location data and inventory data from the plurality of vehicles and, in response to a request from a user, transmit the location data and the inventory data to the user, wherein the location data indicates a location of at least one of the plurality of vehicles (See Para [0024], i.e. reservation server, Para [0037]-[0040], i.e. reservation processor…meeting point and time which the platform 102 will meet the personal vehicle 132…transmit message to personal vehicle 132…indicating location and time of the meeting point , See Para [0111]-[0113], i.e. pre-identified route that the platform is designed to travel–[prior art send a vehicle to pick up the transportation device at a particular location and pickup time is considered as the location and inventory data correspond to the ability of having a vehicle available to pickup the personal device ])  , and 
the inventory data indicates whether the indicates whether the integrated docking port corresponding with the at least one of the plurality of vehicles is occupied or empty  (See Para [0024], i.e. reservation server, Para [0037]-[0040], i.e. reservation processor…meeting point and time which the platform 102 will meet the personal vehicle 132…transmit message to personal vehicle 132…indicating location and time of the meeting point , See Para [0111]-[0113], i.e. pre-identified route that the platform is designed to travel–[prior art based on reservation, therefore it is apparent the vehicle sent to pickup the personal device would have space for the personal device, therefore indication empty spaces as cited above]).




Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Outoukian (U.S. Pub. No. 2019/0135158 A1) in view of Gaither (U.S. Pub. No. 2019/0329692 A1).

As per claim 3, Outoukian discloses all of the features of claim 1 as discloses above.
Outoukian does not disclose: wherein the docking port is accessible from an exterior side of the vehicle.

Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Gaither into the 

teaching of Outoukian because it would allow designer to improve a mass transit 

systems (See Para [0003]-[0004]).


8.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Outoukian (U.S. Pub. No. 2019/0135158 A1) in view of Dudar et al. (U.S. Pub. No. 2020/0273262 A1).

As per claim 5, Outoukian discloses all of the features of claim 1 as discloses above.
Outoukian does not disclose: wherein the external receiver is a cloud server that tracks locations and statuses of a plurality of vehicles.
	However, Dudar discloses: wherein the external receiver is a cloud server that tracks locations and statuses of a plurality of vehicles (See Para [0015]).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Dudar into the 

teaching of Outoukian because it would allow for vehicle to improve a probability to 

complete a diagnostic monitoring process in a drive cycle (See Para [0014]).


Allowable Subject Matter
9.	Claim 10 is allowed.

With respect to claim 10, the prior art made of record does not teach or fairly 
suggest the method of managing a transportation device system having combinations 
of steps as recited in independent claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/NHA T NGUYEN/Primary Examiner, Art Unit 2851